PRYOR, J.,
(concurring.) It was perfectly competent to Dawson and the city to restrict the assignability of any claim of the former against the latter arising under their contract, and then “modus et conventio vincunt legem.” Broom, Leg. Max. 689. By their contract it was expressly stipulated that Dawson could assign no claim thereunder without the express authorization of the commissioner of public works. Dawson’s right, therefore, under the contract, -was not absolute, but was qualified and limited by the restriction in his agreement, Without consent of the commissioner of public works, he had no assignable right; and that consent he did not obtain until March 1, 1889. But, meanwhile, namely, December 13, 1887, with the consent of the commissioner, Dawson duly and effectually assigned to the respondent all the money due or to grow due under or by virtue of said contract. An assignee succeeds only to the right of his assignor. I am of the opinion that the respondent’s claim to the fund in dispute is clear and incontrovertible.